Mr. Justice Thompson delivered the opinion of the court. Appellant owned a three-story brick building in DeKalb, which was on January 19, 1906, destroyed by fire, leaving the walls standing. The building was on a comer and was twenty-five feet higher than the building on the west. On January 12 the appellee, who represented himself to be an expert building wrecker, contracted to take down to the first story the east and south walls, being the walls facing the streets, for $125. On the evening of January 12 appellee told appellant that the west wall was dangerous, and ought to be taken down. The contract was changed, by including, the west wall, which was to be taken down to the level of the adjoining building, and the east and south walls were to be taken down to the foundation. The agreed price was changed to $275. The declaration consisted of the common counts and the plea was the general issue. The jury returned a verdict in favor of appellee for $275, upon which judgment was rendered. Appellant insists that the judgment cannot be sustained on the evidence. The building was of pressed brick with stone copings over the windows. Appellant insists that the contract was to take the building down from the top, piece by piece, so as to save the pressed brick and stone, and that the appellee destroyed the brick and stone by throwing them into the cellar promiscuously, thereby damaging him in a large amount exceeding the contract price. Appellee denies there was any arrangement to take down the walls in small pieces or to save anything. He testified that not a word was said about saving the window casings and that the stone trimmings were, destroyed by the fire. There was evidence corroborative of each of .the parties by disinterested witnesses. It was a question for the jury to decide from- all the evidence what the contract was. The jury might have found either way. The trial court, who saw the witnesses and had a better opportunity than we have to judge of their credibility, approved of the verdict. There is no legal reason shown that will justify us in interfering with the verdict and judgment, and the judgment is affirmed. - Affirmed.